Citation Nr: 9906555	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  94-06 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active naval service from January 1963 to 
January 1967, April 1967 to November 1982, and January 1984 
to June 1989.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
San Diego Regional Office (RO) May 1993 rating decision which 
denied service connection for a back disability.  The case 
was previously before the Board in August 1996 at which time 
it was remanded for further development of the evidence.


FINDING OF FACT

There has been no competent evidence submitted which links 
the veteran's back disability to his period of active 
service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement for service connection for a back disability.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before reaching the merits of the veteran's claim, the 
threshold question which must be resolved is whether the 
veteran has presented evidence that his claim of service 
connection is well grounded.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Id., 1 Vet. App. at 81.  An allegation alone 
is not sufficient; the appellant must submit evidence in 
support of his claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

The veteran contends that strenuous activity associated with 
his many years of deep sea diving in the Navy resulted in his 
current back disability; thus, he maintains that service 
connection is warranted for a back disability.  

A review of the veteran's available service medical records 
does not reveal any reports or findings of chronic back 
disability.  A December 1968 medical examination reflects 
that clinical evaluation of his spine and lower extremities 
revealed normal findings.  In May 1972, he was seen with 
complaints of back pain which reportedly resulted from his 
involvement in a vehicular accident the prior evening.  He 
further reported that he had not had any previous back 
problems.  Physical examination did not reveal any muscle 
spasms and his dorsal spine had a full range of motion.  The 
impression was a pulled muscle of the dorsal spine.  On 
medical examination in December 1972, clinical evaluation of 
his spine and lower extremities revealed normal findings.  In 
a July 1973 Report of Medical History, the veteran indicated 
that he had not had recurrent back pain.  Clinical evaluation 
of his spine and lower extremities revealed no back 
disability.  A May 1988 record shows that he reported that he 
had been experiencing back pain ever since playing with his 
son two days earlier.  Physical examination revealed that he 
was able to touch his toes with moderate pain in the left 
lower quadrant.  The diagnosis was bursitis with back strain.  
On medical examination in October 1988, clinical evaluation 
of the veteran's spine and lower extremities revealed normal 
findings.  In an accompanying Report of Medical History, he 
indicated that he had not had recurrent back pain.  In March 
1989, the veteran reported that he experienced back pain and 
numbness, as well as a decreased functional ability.  It was 
noted that he had been a diver for over 20 years and that he 
had not been in any diving accidents.  It was further noted 
that he been extremely active up until the previous five 
months.  On medical examination for retirement purposes in 
April 1989, clinical evaluation of the veteran's spine and 
lower extremities revealed normal findings; however, in the 
accompanying Report of Medical History, he indicated that he 
had recurrent back pain.

On VA medical examination in September 1992, the veteran 
reported that he had been a deep-sea diver in the Navy for 23 
years.  He indicated that he had always been very active 
until July 1989, when he began to experience back and 
shoulder problems which forced him to retire.  He reported 
that his post-service employment as a shipyard rigger 
required him to carry heavy equipment.  He indicated that, 
while he was able to carry heavy equipment without much 
difficulty, he had experienced back aches after doing so.  
Physical examination of his back revealed tenderness in the 
thoracic and lumbar spine.  There were no postural 
abnormalities or deformities detected, and the musculature of 
the back appeared "perfectly normal."  The lumbar spine 
revealed a full range of motion, and backward extension and 
tilt produced some aching and pulling, but no real pain.  
There were no neurological involvement or atrophy, and 
sensation to pinprick and light touch were completely normal.  
The veteran was able to move about freely without difficulty 
changing position.  X-ray examination of his lumbar spine 
revealed minimal lipping and impressions which may have 
represented Schmorl's nodes.  Minimal sclerosis of the upper 
sacroiliac joints were also noted.  The diagnosis was mild to 
moderate back pain in the thoracic and lumbar areas.

Treatment records from S. Levine, M.D., dated May 1993 to 
June 1994, show that the veteran incurred injury to his low 
and mid back during the course of his post-service civilian 
employment.  Specifically, in February 1993, while placing a 
300 pound ventilation duct overhead, the veteran began to 
feel pain in his low and mid back.  Dr. Levine's records show 
that the veteran was later diagnosed as a having a disc bulge 
at L4-5, low back strain and mid back strain.  He was treated 
with medication, physical therapy and epidural steroid 
injections.  In October 1993, it was noted that he continued 
to experience back pain despite treatment.  Dr. Levine 
recommended that the veteran undergo a decompressive lumbar 
laminectomy a the L4-5 level, with possible diskectomy, 
depending on the findings at surgery.  A June 1994 record 
reflects that he sustained increased back symptoms, 
associated with an explosion incident occurring in his car in 
the parking lot of his place of employment, earlier that 
month.  The diagnosis low back strain.

A Department of Labor Joint Application for Approval of 
Agreed Settlement, dated in March 1995, shows that the 
veteran filed a claim for worker's compensation based on 
injuries incurred during the course of his civilian 
employment.  It further shows that the veteran testified that 
he incurred a low back and neck injury in February 1993.  
Specifically, he testified that he had used his back to push 
a ventilation duct which he had been installing overhead.  He 
indicated that he began to notice pain in his back a few 
hours later.  He reported that he had not incurred any back 
injury or experienced any back problem during his period of 
active service, and denied any prior history of spine 
difficulty predating the industrial injury.  He further 
reported that he incurred an injury to his back in June 1994, 
when a bomb exploded under his car as he was leaving his 
employer's parking lot.

By Decision and Order Approving Settlement, dated in April 
1995, an administrative law judge of the Department of Labor 
awarded the veteran $60,000.00 as compensation for multiple 
injuries, including neck and back injuries, incurred in 
February 1993 and June 1994.  

On careful review of the claims folder, the Board is of the 
opinion that the veteran has not presented evidence of a 
well-grounded claim of service connection for a back 
disability.  While the available medical data demonstrate 
that he was seen with acute complaints of back pain during 
service, his service medical records as a whole, including 
the report of separation medical examination, do not show 
that he incurred any chronic back disability.  Moreover, 
although he reported that he experienced recurrent back pain 
at the time of his retirement medical examination in 1989, 
his spine and lower extremities were shown to be normal on 
clinical evaluation at that time.  Moreover, the subsequent 
VA medical examination in 1992 indicates no relationship 
between the back pain and his period of active service.  The 
treatment records from Dr. Levine are likewise negative for 
any link or nexus between the veteran's back disability and 
his period of active service.  Rather, they show that his 
current neck and back disability results from post-service, 
employment-related injuries sustained in 1993 and 1994.  The 
records from the Department of Labor provide further evidence 
that the veteran's neck and back disability results from 
employment-related injuries sustained in 1993 and 1994.  They 
also show that the veteran stipulated in that action that he 
had not incurred any back injuries or experienced any back 
problems during his period of active service.  As such, there 
is no evidence of record which establishes a nexus or link 
between the veteran's back disability and his period of 
active service.  His claim cannot be viewed as well grounded 
under these circumstances.  Caluza, 7 Vet. App. at 506.

The Board has considered the veteran's contentions regarding 
the onset of his back disability.  However, as a layman, he 
is not qualified or competent to render an opinion as to 
medical diagnosis, etiology or causation.  Espiritu v. 
Derwinski, 
2 Vet. App. 492 (1992).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a back disability is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.

- 2 -


